Citation Nr: 0813257	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for systemic lupus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of South 
Carolina from March 1952 to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans' Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board in September 
2006 for further development which has since been made part 
of the claims file.

The veteran submitted testimony before the undersigned Acting 
Veterans' Law Judge at a July 2006 Travel Board hearing.  

The issue of entitlement to service connection for systemic 
lupus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDING OF FACT

The evidence does not support the conclusion that the claimed 
head and neck disorders are related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  A head injury was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2007).

2.  A neck injury was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regards to the claim for service connection for 
residuals of a neck injury, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in July 2004 
that fully addressed all four notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With regards to the claim for service connection for a head 
injury, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in September 2006 that fully addressed all 
four notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and extant service 
medical records.  He submitted private medical records and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
In addition, he was afforded a VA medical examinations 
regarding his claims. 

Significantly, neither the veteran nor his representative 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he injured his head while in boot 
camp and was rendered unconscious for 15 minutes.  The 
veteran's service medical records do not indicate a head 
injury in service.  However, lay evidence concerning such an 
in-service injury, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Since service, the veteran's private medical records, 
including 2004 statements from Dr. Girault and Nurse Morrow, 
indicate that he has been treated for neck pain and headaches 
which he claims are residuals of the in-service injury.  The 
veteran informed private doctors of his in-service injury and 
a private doctor submitted a treatment note suggesting a link 
between the veteran's current conditions and the in-service 
injury.  However, there is no indication by the medical 
professionals that the 2004 findings were based upon a review 
of the veteran's claims file or other medical evidence dating 
back to the veteran's service.  It is apparent that their 
opinions were based on the historical background reported by 
the veteran.     

The veteran has been diagnosed with neck pain and tension-
type headaches resulting from age-appropriate osteoarthritis 
at the most recent VA examination in August 2007.  The VA 
examiner conducted an extensive review of the claims file in 
addition to a full physical examination, and elicited a 
history of the condition from the veteran.  Upon examination, 
the examiner noted that it was impossible without resorting 
to mere speculation to state that any of the veteran's 
service-connected history is responsible for his neck and/or 
head complaints.  The examiner noted that the veteran was 
released from active duty service in 1952, and that there 
were no records available from the reported complaints during 
his active duty.  Given this information, the examiner 
concluded that the veteran's current complaints of neck pain 
and tension-type headaches were related to cervical 
osteoarthritis, which is in virtually all cases a product of 
aging and not clearly related to any illness or injury, as 
with this veteran.  After a complete review of all evidence, 
the examiner concluded, within a reasonable degree of medical 
certainty that was greater than 50 percent, that the current 
tension-type headaches were related to the veteran's neck 
arthritis, and which in turn were not products of military 
activity.

The Board acknowledges that, while the June 2007 VA examiner 
indicated a positive nexus opinion regarding the veteran's 
current condition and service, he did so without the benefit 
of reviewing the veteran's claims file and medical history.  
Upon reviewing the claims file, a second examiner issued a 
new opinion stating the negative nexus opinion and thoroughly 
explaining the rationale behind this opinion.

Despite the fact that the private doctor and the June 2007 VA 
examiner indicated positive associations between the 
veteran's service and his current conditions, the August 2007 
VA examiner's conclusion that they are not related is more 
probative.  The August 2007 VA examiner indicated a complete 
review of the claims file and a sound rationale for his 
negative nexus opinion, that of lack of treatment for many 
years and considering the age of the veteran.  As such, his 
opinion is more probative than the loose associations drawn 
by the private examiner and the earlier VA examiner.  As a 
result of the weight of the evidence indicating a negative 
association between his service and his current head and neck 
conditions, the veteran's claim must be denied.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a neck injury is denied.


REMAND

The claim for entitlement to service connection for systemic 
lupus was remanded by the Board in September 2006 for a VA 
examination to determine if the veteran's systemic lupus is 
related to his service.  While VA examinations conducted 
after that remand have positively diagnosed the veteran as 
having lupus, no opinion was made as to whether it is at 
least as likely as not related to service.  The Board must 
remand the claim for failing to comply with its previous 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
systemic lupus that is at least as likely 
as not (i.e., a probability of at least 50 
percent) related to a disease or injury in 
service, to include but not limited to the 
reported fall from a truck during training 
in 1952.  A complete rationale for any 
opinion expressed should be included in 
the report.

2.  Thereafter, readjudicate the claim for 
service connection for systemic lupus.  If 
it remains denied issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


